DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021 and 12/21/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure and therefore objected to. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The current Abstract has 159 words in length. Appropriate correction is suggested. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. US 2013/0222764 herein referred to as Thompson.
Regarding claim 1, Thompson discloses a Lens Design Exploration System for a Progressive Lens Simulator (Par 56, Fig 1, vision testing system 10), comprising: a Progressive Lens Simulator (Par 56), for generating a Comprehensive Progressive Lens Simulation utilizing a progressive lens design with Design Factors (Par 56, progressive lens design and lens information loaded into computer system 110), from a generated image (Par 54, Fig 9), for a patient (patient 32), and receiving a Visual Feedback in response to the Comprehensive Progressive Lens Simulation (PLS) (Par 57): and a Progressive Lens Design processor (Fig 6, Par 27, Par 34, computer 110), coupled to the Progressive Lens Simulator for modifying the progressive lens design in response to the Visual Feedback (Fig 6, Par 34), and transmitting the modified progressive lens design to the Progressive Lens Simulator to generate a modified Comprehensive Progressive Lens Simulation for the patient with the modified progressive lens design (Par 48).
	Regarding claim 2, Thompson discloses comprising: a Feedback-Control Interface (Par 44, terminal 18), coupled to the Progressive Lens Design processor (computer 110), for receiving the Visual Feedback from an operator (Par 44), selected (Par 44) consisting of a joystick, a touchpad, a mouse (Par 44, mouse), an audio interface, an external tablet GUI, and an internal visual-interface GUI.
	Regarding claim 3, Thompson discloses comprising: an Eye tracker (tracking system 112), coupled to the Progressive Lens Design processor (Fig 6), for receiving a Visual Feedback in a form of an objective patient vision measurement (Par 33).
	Regarding claim 4, Thompson discloses wherein the Design Factors comprise at least one of: (a) an optical center (Fig 10, Par 55, optical center of the lens) (b) a lens height map; (c) a lens contour map; (d) a progression corridor length: (e) a progression corridor width; (e) a progression pitch: (f) a prism angle: (g) a progressive prism; (h) a cylinder orientation; and (i) a near-vision nasal offset.
	Regarding claim 5, Thompson discloses wherein the Visual Feedback comprises at least one of (a) a subjective patient feedback via a Feedback-Control Interface: (b) an objective patient vision measurement: (c) an eye tracker image/data from an Eye Tracker; (d) a direct patient feedback; (e) an indirect patient feedback: (f) an operator control input; (Par 44, Fig 1, device 108) (g) an operator command; (h) an operator response to a proposition: and (i) an operator selection.
	Regarding claim 18, Thompson discloses comprising: an Eye Tracker (tracking system 112), for tracking an eye axis direction to determine a gaze distance (Par 45); an Off-Axis Progressive Lens Simulator, for generating an Off-Axis progressive lens simulation (Off-Axis PLS) (Par 57); an Axial Power-Distance Simulator, for simulating a progressive lens power in the eye axis direction, thereby creating a Comprehensive progressive lens simulation from the Off-Axis PLS (Par 54, Par 56, Par 64).
(Par 49, projectors 54 and 56), for generating an image (Par 49): an Off-Axis Progressive Lens Simulator Processor (Par 6, processors), for transforming the generated image into an Off-Axis PLS signal (Fig 9): and an Off-Axis Progressive Lens Simulator Display (Par 53, display 142), for displaying an Off-Axis PLS according to the Off-Axis PLS signal (Par 53, Fig 9).
	Regarding claim 20, Thompson discloses wherein: the Off-Axis Progressive Lens Simulator Processor (Par 6, processors) is configured to receive the generated image from the Image Generator (Par 53, Fig 9): and to transform the generated image into the Off-Axis PLS signal (Par 53, Fig 9) by introducing at least one of a locally varying blur and a locally varying curvature (Par 35), representative of the progressive lens (Par 35).
	Regarding claim 21, Thompson discloses comprising: a Vergence-Distance Simulator (Par 54, Fig 9), for simulating a vergence for the displayed Off-Axis PLS at the gaze distance (Par 54, Fig 9 describes the patient is able to preview and compare images produced by spectacle lens design B and C simultaneously).
	Regarding claim 22, Thompson discloses comprising: a Zoom-Distance Simulator (Par 54, Fig 9), for zooming the Comprehensive PLS to represent a change in the gaze distance (Fig 9, images Bd 150 and Cd 152).
	Regarding claim 23, Thompson discloses the Axial Power-Distance Simulator comprising: an adjustable optical power system (Par 6 describes adjustable optical elements), having an adjustable optical refractive power (Par 23, variable power lenses).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. US 2013/0222764 herein referred to as Thompson in view of Fisher et al. US 2008/0316427 herein referred to as Fisher.
Regarding claim 6, Thompson discloses the Lens Design Exploration System for a Progressive Lens Simulator of claim 1 (Par 56, Fig 1, vision testing system 10).
	Thompson does not disclose the Progressive Lens Design Processor comprising: a Visual Feedback-to-Lens Design Transfer Engine for modifying the progressive lens design in response to the Visual Feedback.
	However, in a similar lens simulation endeavor, Fisher teaches a Visual Feedback-to-Lens Design Transfer Engine (Par 35, simulation engine) for modifying the progressive lens design in response to the Visual Feedback (Par 13).
(Fisher, Par 5). 
	Regarding claim 7, the combination of Thompson in view of Fisher teaches wherein: the Visual Feedback-to-Lens Design Transfer Engine is configured to utilize a Visual Feedback-to-Design Factor matrix for modifying the progressive lens design by a Matrix method (Fisher, Par 20, Par 22, Par 53, Par 84).
Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. US 2013/0222764 herein referred to as Thompson in view of Fisher et al. US 2008/0316427 herein referred to as Fisher and in further view of Tran et al. US 2017/0232300 herein referred to as Tran.
	Regarding claim 8, the combination of Thompson in view of Fisher teaches The Leis Design Exploration System for a Progressive Lens Simulator of claim 6 (Thompson, Par 56, Fig 1, vision testing system 10).
	The combination of Thompson in view of Fisher does not explicitly disclose comprising: a Search Guidance Engine, coupled to the Progressive Lens Design Processor, for performing a Search Management step, including at least one of (a) reversing a search path in a Design Factor space: (b) reverting to a preceding bifurcation in a search path in a Design Factor space; (c) jumping to another Design Factor vector; (d) changing a number of the Design Factors; (e) fixing a design factor: (f) 
	However, in a coupled processor endeavor, Tran teaches comprising: a Search Guidance Engine (Par 333, electronic assistant), coupled to the Progressive Lens Design Processor (Par 335, host computer), for performing a Search Management step (Par 333, search engines), including at least one of (a) reversing a search path in a Design Factor space: (b) reverting to a preceding bifurcation in a search path in a Design Factor space; (c) jumping to another Design Factor vector; (d) changing a number of the Design Factors; (e) fixing a design factor: (f) changing a speed of performing the method; and (g) evaluating whether search has been successful (Par 334, incoming information is checked against the results of prior searches).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to incorporate the search engine method of Tran for the purpose of providing a more accurate assessment or situational analysis by the user of an information system (Tran, Par 336).
	Regarding claim 9, the Thompson, Fisher, Tran combination teaches wherein: the Search Guidance Engine is coupled to the Feedback-Controller interface, for performing the Search Management step interactively by (a) proposing to an operator to select a Search Management step: (b) receiving a selection of a Search Management step from the operator; and (c) initiating an execution of the selected Search Management step (Tran, Par 337, event requested by user is used against the search information collected).
Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches a lens design system, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 10-17 including the disclosed lens merit factors characterizing a merit of the progressive lens design, including all the limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.
Response to Arguments
Applicant's arguments submitted 3/22/2021 have been considered, but are not found persuasive.
The objection to the Abstract still remains and has been addressed above. 
	Applicant argues the prior art Thompson is not modifying the progressive lens design in response the visual feedback.  It is currently unclear what element is modifying the lens within the simulator and the metes and bounds are unclear since it is known what is to differentiate from the prior art how to modify a progressive lens design. The current application was interpreted to be performed to be a computer system and processing systems. The recitation "lens simulator" of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
	Applicant argues the prior art Thompson is not transmitting the modified progressive lens design to the Progressive lens Simulator to generate a modified Comprehensive Progressive Lens Simulation. The simulation of claim 1 was interpreted as a form of data that would have to be transmitted from one computer system to another after being manipulated. Par 48 of Thompson discloses data that is stored in a device and transmitted over the internet from a storage repository. 
Applicant argues the prior art Thompson does not have a Progressive Lens Simulator, for generating a Comprehensive Lens Simulation. No special definition of “simulation” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., “simulation”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant’s interpretation of, “simulation,” which states/seems to imply that simulation must be not the production of a computer model.  However, the specification is silent as to the exact metes and bound of a computer model being produced and how exactly it is produced; the specification does not prohibit such an interpretation; therefore, Examiner's interpretation is both 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arnold et al (US 2017/0188813), Hatanaka et al. (US 2015/0238076), and Wertheim et al. (US 2015/0235386) are cited to show similar lens simulation methods in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872